Exhibit 10.22




AMENDMENT NO. 2 TO CREDIT AGREEMENT


This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) dated as of December
11, 2012 is entered into by and among MUELLER INDUSTRIES, INC., a Delaware
corporation (the “Borrower”), BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Lenders (as defined in the Credit Agreement
described below) (in such capacity, the “Administrative Agent”) and in its
capacity as L/C Issuer and Swing Line Lender (each as defined in the Credit
Agreement described below), each of the Lenders signatory hereto, and each of
the Subsidiary Guarantors (as defined in the Credit Agreement described below)
signatory hereto.  Each capitalized term used and not otherwise defined in this
Amendment has the definition specified in the Credit Agreement described below.
 
WITNESSETH:
 
WHEREAS, the Borrower, the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the Lenders party thereto have entered into that certain Credit
Agreement dated as of March 7, 2011 (as amended by that certain Amendment No. 1
to Credit Agreement dated as of August 12, 2011, the “Credit Agreement”),
pursuant to which the Lenders have made available to the Borrower a revolving
credit facility with a swing line sublimit and a letter of credit sublimit;
 
WHEREAS, each of the Subsidiary Guarantors has entered into the Subsidiary
Guaranty pursuant to which it has guaranteed the payment and performance of the
obligations of the Borrower under the Credit Agreement and the other Loan
Documents;
 
WHEREAS, the Borrower has advised the Administrative Agent, the L/C Issuer, the
Swing Line Lender and the Lenders that it desires to amend the Credit Agreement
to, among other things, provide for a term loan and extend the maturity date of
the revolving credit facility; and
 
WHEREAS, the Administrative Agent, the L/C Issuer and the Lenders are willing to
amend the Credit Agreement to, among other things, provide for a term loan and
to extend the maturity date of the revolving credit facility on the terms and
conditions contained in this Amendment;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
 
1. Amendments to Credit Agreement.  Subject to the terms and conditions set
forth herein, the Credit Agreement (including the Schedules and Exhibits
attached thereto) is hereby amended such that, after giving effect to all such
amendments, it shall read in its entirety as Exhibit A attached hereto.
 
 
 

--------------------------------------------------------------------------------

 
2. Effectiveness; Condition Precedent.  The effectiveness of this Amendment and
the amendments provided in Section 1 are subject to the satisfaction of the
following conditions precedent:
 
(a) Documentation. The Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent and the Lenders, each of the
following, duly executed and acknowledged where appropriate by all parties
thereto:
 
(i) this Amendment;
 
(ii) a Note in favor of each Lender requesting a Note with respect to its term
loan;
 
(iii) a certificate of a Responsible Officer of each Loan Party certifying as to
the incumbency and genuineness of the signature of each officer of such Loan
Party executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) the articles or
certificate of incorporation or formation (or equivalent), as applicable, of
such Loan Party and all amendments thereto, (B) the bylaws or other governing
document of such Loan Party as in effect on the date hereof, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Loan
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Amendment and the other Loan
Documents to which it is a party, and (D) certificates as of a recent date of
the good standing (or its equivalent) of each Loan Party under the laws of its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable; provided that, in the case of the documents referenced in the
foregoing clauses (A) and (B), if there have been no amendments or modifications
to any such document since a copy was delivered on the Closing Date, then the
particular Responsible Officer need only certify that such document remains in
full force and effect without amendment or modification since the Closing Date;
 
(iv) a favorable opinion of Willkie Farr & Gallagher LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender;
 
(v) a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of this Amendment and the other Loan Documents (after
giving effect to this Amendment) to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;
 
(vi) a certificate of a Responsible Officer of the Borrower certifying that (A)
the conditions specified in Sections 4.02(a) and (b) of the Credit Agreement
have been satisfied, and (B) there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and
 
 
2

--------------------------------------------------------------------------------

 
(vii) a Loan Notice delivered in accordance with Section 2.02 of the Credit
Agreement (after giving effect to the Amendment).
 
(b) Paydown of Specified Indebtedness. The Borrower shall have delivered
evidence that, concurrently with the funding of the Term Loans on the date
hereof, all outstanding Committed Loans are being paid in full with the proceeds
of the Term Loans.
 
(c) Fees and Expenses. The Borrower shall have paid, or concurrently with the
funding of the Term Loans on the date hereof will pay, all fees and expenses due
the Administrative Agent, the Arrangers, the Lender and counsel for the
Administrative Agent as of the date hereof.
 
3. Consent of the Subsidiary Guarantors.  Each Subsidiary Guarantor hereby
consents, acknowledges and agrees to the amendments set forth herein and hereby
confirms and ratifies in all respects the Subsidiary Guaranty and the other Loan
Documents to which such Subsidiary Guarantor is a party (including without
limitation the continuation of such Subsidiary Guarantor’s payment and
performance obligations thereunder, in each case upon and after the
effectiveness of this Amendment, the amendments contemplated hereby and the
incurrence of Indebtedness with respect to the term loans contemplated hereby;
it being understood that such payment and performance obligations extend to the
term loans contemplated hereby) and the enforceability of the Subsidiary
Guaranty and such other Loan Documents against such Subsidiary Guarantor in
accordance with its terms.
 
4. Representations and Warranties.  In order to induce the Administrative Agent,
the Lenders, the Swing Line Lender and the L/C Issuer to enter into this
Amendment, the Borrower represents and warrants to the Administrative Agent, the
Swing Line Lender, such Lenders and the L/C Issuer as follows:
 
(a) The representations and warranties made by it in Article V of the Credit
Agreement, and by each Loan Party in each of the Loan Documents to which such
Loan Party is a party, are true and correct in all material respects on and as
of the date hereof, except that (i) if a qualifier relating to materiality or
Material Adverse Effect applies, such representation or warranty is true and
correct in all respects and (ii) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date (except that if a
qualifier relating to materiality or Material Adverse Effect applies, such
representation or warranty is true and correct in all respects as of such
earlier date).
 
(b) Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 6.01 of the Credit Agreement, no act, event,
condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;
 
(c) This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantors party hereto and constitutes a legal,
valid and binding obligation of such Person, except as may be limited by general
principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and
 
 
3

--------------------------------------------------------------------------------

 
(d) No Default or Event of Default has occurred and is continuing or will exist
after giving effect to this Amendment.
 
5. Fees and Expenses.  The Borrower shall pay on demand all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
negotiation, execution, and delivery of this Amendment and any other documents
prepared in connection herewith, including, without limitation, the reasonable
fees, charges and disbursements of one counsel for the Administrative Agent.
 
6. Entire Agreement.  This Amendment, together with the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter.  No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty.  Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof.  None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
 
7. Full Force and Effect of Amendment.  Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.
 
8. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or other electronic transmission (including
.pdf) shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
9. Governing Law.  This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York.
 
10. Enforceability.  Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
 
11. References.  All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby and as from time
to time hereafter further amended, modified, supplemented, restated or amended
and restated.
 
 
4

--------------------------------------------------------------------------------

 
12. Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the Borrower, each Subsidiary Guarantor, the Administrative
Agent, each Lender, the Swing Line Lender, the L/C Issuer and their respective
successors and assignees to the extent such assignees are permitted assignees as
provided in Section 10.06 of the Credit Agreement.
 
[Signature pages follow.]
 


 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
Credit Agreement to be executed as of the date first above written.
 
 
BORROWER:
 
MUELLER INDUSTRIES, INC.
 
By:                                                                           
Name:
 
Title:



 
 
 

--------------------------------------------------------------------------------

 
SUBSIDIARY GUARANTORS:
 
 
EXTRUDED METALS, INC.

 
ITAWAMBA INDUSTRIAL GAS COMPANY, INC.

 
MUELLER BRASS CO.

 
MUELLER BRASS FORGING COMPANY, INC.

 
MUELLER COPPER TUBE COMPANY, INC.

 
MUELLER COPPER TUBE PRODUCTS, INC.

 
MUELLER EAST, INC.

 
MUELLER FITTINGS COMPANY, INC.

 
MUELLER IMPACTS COMPANY, INC.

 
MUELLER INDUSTRIAL REALTY CO.

 
MUELLER PLASTICS CORPORATION, INC.

 
MUELLER PRESS COMPANY, INC.

 
MUELLER STREAMLINE CO.

 
MUELLER SOUTHEAST, INC. (f/k/a Precision Tube Company, Inc.



By:                                                                           
Name:                                                                           
Title:                                                                           




MUELLER REFRIGERATION, LLC
 
 
By:
LINCOLN BRASS WORKS, INC., Managing Member



By:                                                                   
Name:                                                                   
Title:                                                                   




MUELLER FITTINGS, LLC
 
 
By:
MUELLER COPPER TUBE COMPANY, INC., Managing Member



By:                                                                   
Name:                                                                   
Title:                                                                   




 
 

--------------------------------------------------------------------------------

 




ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as
Administrative Agent
 
By:                                                                           
Name:
Title:




BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer
 
By:                                                                           
Name:
Title:




REGIONS BANK, as a Lender and Co-Syndication Agent
 
By:                                                                           
Name:                                                                           
Title:                                                                           




SUNTRUST BANK, as a Lender and Co-Syndication Agent
 
By:                                                                           
Name:                                                                           
Title:                                                                           




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and Co-Documentation Agent
 
By:                                                                           
Name:                                                                           
Title:                                                                           
 
 
 

--------------------------------------------------------------------------------

 
U.S. BANK NATIONAL ASSOCIATION, as a Lender and Co-Documentation Agent
 
By:                                                                           
Name:                                                                           
Title:                                                                           




FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender
 
By:                                                                           
Name:                                                                           
Title:                                                                           




HSBC BANK USA, NA, as a Lender
 
By:                                                                           
Name:                                                                           
Title:                                                                           
 


 